COURT OF APPEALS FOR THE
                                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                        01-14-00219-CV
Style:                               In the Interest of C.R.M., A.L.T., and L.N.T.
                    *
Date motion filed :                  April 17, 2014
Type of motion:                      Motion for extension of time to file brief
Party filing motion:                 Appellant
Document to be filed:                Brief

Is appeal accelerated?         Yes

If motion to extend time:
         Original due date:                                May 5, 2014
         Number of previous extensions granted:            0                  Current Due date: May 5, 2014
         Date Requested:                                   June 1, 2014

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: June 2, 2014
                      Absent extraordinary circumstances, the Court will not grant appellant additional motions to extend
                     time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          We grant appellant’s motion for extension of time and order appellant’s brief filed no later than June 2,
          2014. Due to the accelerated nature of this appeal, no further extensions of time to file appellant’s brief
          will be granted, absent extraordinary circumstances. Appellee’s brief will be due 20 days from the date
          appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).

Judge's signature:      /s/ Evelyn V. Keyes
                        

Panel consists of       ____________________________________________

Date: April 22, 2014




November 7, 2008 Revision